  Case: 1:15-cr-00040-MWM Doc #: 50 Filed: 09/10/21 Page: 1 of 4 PAGEID #: 123




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION – CINCINNATI

 UNITED STATES OF AMERICA,              :   Case No. 1:15-cr-40
                                        :
                   Plaintiff,           :   Judge Matthew W. McFarland
                                        :
             v.                         :
                                        :
 ERIC BRUNDAGE,                         :
                                        :
                   Defendant.           :
______________________________________________________________________________

      ORDER GRANTING DEFENDANT’S MOTION REQUESTING EARLY
              TERMINATION OF SUPERVISED RELEASE (Doc. 49)
______________________________________________________________________________
      This matter is before the Court on Defendant Eric Brundage’s Motion for Early

Termination of his Supervised Release. (Doc. 49).       The Government did not file a

response. For the reasons set forth below, the Court GRANTS Defendant’s Motion.

                              FACTUAL BACKGROUND

       Mr. Brundage requests early termination of his three-year period of supervised

release.   In support of his motion, he highlights that he had good behavior while

incarcerated: he did not receive any write-ups, participated in multiple programs, and

attended religious services. (Motion, Doc. 49, Pg. ID 120.) He also notes that, while in a

halfway house, he took jobs rehabbing houses, which ultimately led him to start his own

business. (Id.) He also participates in the Positive Influence Team and mentors at-risk

youth through his business. (Id.) He indicates that he remains committed to continuing

his progress because he has a six-year-old son—who was three months old when he went

to prison. (Id.) Mr. Brundage further represents that he has satisfied his probation
  Case: 1:15-cr-00040-MWM Doc #: 50 Filed: 09/10/21 Page: 2 of 4 PAGEID #: 124




officer’s requirements and has not had a single infraction. In further support of his

Motion, Mr. Brundage offered a letter of recommendation from the Executive Director of

the Positive Influence Team in support of his motion. (See id. at Pg. ID 121-22.) According

to his filing in March, he had served 21 of his 36-month supervised release sentence. (Id.

at Pg. ID 120.)

       The Government did not oppose or otherwise respond to Mr. Brundage’s motion.

Presumably, then, the Government has no objection.

                                  LAW AND ANALYSIS

       The decision of whether to terminate an individual’s term of supervised release

before it expires, under 18 U.S.C. § 3583(e), is discretionary. United States v. Suber, 75 F.

App'x 442, 443 (6th Cir. 2003). Section 3583(e) governs modifications of conditions or

revocation of supervised release. A district court may, after consideration of various

factors set forth in § 3553(a), terminate a term of supervised release at any time after the

expiration of one year of supervised release “if it is satisfied that such action is warranted

by the conduct of the defendant released and the interest of justice.”           18 U.S.C. §

3583(e)(1).

       Applying this analysis, the Court concludes that Mr. Brundage satisfies the

requisite standard. First, Mr. Brundage satisfies the one-year requirement. He has been

under supervision for more than two years. Second, application of the factors in §

3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) favors early

termination of Mr. Brundage’s supervised release.              Although the nature and

circumstances of the crime were serious, his history and characteristics since receiving
  Case: 1:15-cr-00040-MWM Doc #: 50 Filed: 09/10/21 Page: 3 of 4 PAGEID #: 125




the sentence do not reveal any lapses into criminal conduct. He received no infractions

while either incarcerated or since his release. Furthermore, it appears that both his

incarceration and supervised release since then have provided adequate deterrence and

protection to the public. Also, early termination will facilitate his continued progress,

which has been proceeding well as shown by self-employment, involvement in the

community, and accountability for his past. Moreover, he is on the tail-end of his

supervised release term, having already served the bulk of his supervised release period.

The Court finds that requiring Mr. Brundage to serve out the remainder of his supervised

release term would not advance the § 3553 factors any more than his early release would.

       Lastly, Mr. Brundage’s conduct and the interests of justice warrant early

termination of his supervised release. The Court cannot identify, nor did the Government

point out, any conduct on Mr. Brundage’s part that would preclude early termination. It

appears that Mr. Brundage has taken his rehabilitation seriously and has been

successfully moving forward in his life. Rewarding this positive behavior through early

release from supervised release serves the interest of justice.

                                     CONCLUSION

       For the reasons above, the Court GRANTS Mr. Brundage’s Motion Requesting

Early Termination of his supervised release (Doc. 49). Mr. Brundage’s supervision shall

be terminated, and he shall be discharged from that supervision immediately.
Case: 1:15-cr-00040-MWM Doc #: 50 Filed: 09/10/21 Page: 4 of 4 PAGEID #: 126




   IT IS SO ORDERED.

                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF OHIO


                                     By: __________________________________
                                         JUDGE MATTHEW W. McFARLAND
